      Case 2:20-cv-00409-TOR     ECF No. 7   filed 02/08/21   PageID.144 Page 1 of 2




 1

 2

 3

 4

 5                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
 6

 7   CHARLES A. CLEVELAND and
     JOYCE J. MCCOWN, individually and on               NO: 2:20-CV-0409-TOR
 8   behalf of their marital community; and
     EBERE JOY AKAEGBU-CLEVELAND, a                     ORDER OF DISMISSAL
 9   single person,                                     WITHOUT PREJUDICE
                               Plaintiffs,
10
     vs.
11
     UNITED STATES DEPARTMENT OF
12   HOMELAND SECURITY; UNITED
     STATES CITIZENSHIP AND
13   IMMIGRATION SERVICES; CHAD F.
     WOLF, acting Secretary of U.S. Department
14   of Homeland Security, in his official capacity
     as Secretary of the Department; KENNETH
15   T. CUCCINELLI, Senior Official Performing
     the Duties of the Director, U.S. Citizenship
16   and Immigration Services, in his official
     capacity as Agency Director; ANNE A.
17   CORSANO, Director of District 20, Seattle
     U.S. Citizenship and Immigration Services, in
18   her official capacity as Office Director; and
     CHRYSTA STOCK, Spokane Field Office
19   Director, in her official capacity as Office
     Director,
20
                              Defendants.


     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
         Case 2:20-cv-00409-TOR      ECF No. 7    filed 02/08/21   PageID.145 Page 2 of 2




 1           BEFORE THE COURT is the Parties’ 1 Stipulated Motion to Dismiss

 2   Without Prejudice (ECF No. 6). The parties agree that all of Plaintiffs’ claims

 3   against Defendants in the above-entitled matter should be dismissed without

 4   prejudice and with each party bearing its own fees and costs. The Court has

 5   reviewed the record and files herein, and is fully informed.

 6           According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action by filing

 7   a stipulation signed by all parties who have appeared.

 8   ACCORDINGLY, IT IS HEREBY ORDERED:

 9        1. Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

10           DISMISSED without prejudice and with each party to bear its own costs,

11           fees and expenses.

12        2. The pending Motion to Dismiss of Lack of Jurisdiction, ECF No. 4, is

13           DENIED as moot.

14           The District Court Executive is directed to enter this Order and Judgment of

15   Dismissal, furnish copies to counsel, and CLOSE the file.

16           DATED February 8, 2021.

17

18                                    THOMAS O. RICE
                                   United States District Judge
19

20   1
         Without successor substitution under F.R.Civ.P 25(d), because prompt dismissal.



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
